Citation Nr: 0432849	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  02-12 920A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bowel resection secondary to sigmoid diverticulitis.

(The issue of entitlement to service connection for a 
psychiatric disability is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that denied the veteran's claim of entitlement to 
service connection for compensation under 38 U.S.C.A. § 1151 
for bowel resection secondary to sigmoid diverticulitis.  A 
hearing before the undersigned Veterans Law Judge was held at 
the RO in September 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant maintains that treatment rendered at the VA 
facility on March 22, 1999 for his gastrointestinal problems 
was inadequate.  As a result he was hospitalized at Jefferson 
memorial Hospital on March 23, 1999 during which he underwent 
surgery for a diverticular abscess.  

Of record is a September 2002 opinion by a VA family nurse 
practitioner regarding the etiology of the veteran's bowel 
resection secondary to sigmoid diverticulitis.  The family 
nurse practitioner indicated in the opinion that she had 
reviewed the veteran's records in conjunction with a doctor.  
However, the Board finds that, in light of the complicated 
nature of the veteran's disability, and allegation of 
negligence by a VA medical doctor the Board finds that an 
opinion by a VA physician is required.

The Board regrets the additional delay in adjudication of the 
veteran's claim that a remand will entail.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, this claim is remanded for the following 
development:

1.  The RO is requested to forward the claims file to a 
VA gastroenterologist to determine the exact diagnosis, 
etiology, and severity of any gastric disability.  
Following a review of the claims folder the examiner is 
requested to render an opinion as to whether it is as 
likely as not that the veteran developed additional 
chronic disability as a result of his treatment at the 
VA in March 1999, which was caused by carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance on the part of VA or an event not 
reasonably foreseeable.  A complete rational for the 
opinion should be included in the report.

2.  Thereafter, the RO should readjudicate the issue on 
appeal, to include consideration of all additional 
evidence received since the most recent supplemental 
statement of the case.  If the determination remains 
unfavorable to the veteran, he should be provided with a 
supplemental statement of the case and be afforded an 
opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




